DETAILED ACTION
This action is in response to the application filed on 10/18/2018 for application 16/164,672. Claim 1 – 18 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/20/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 – 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 11 – 13, recites the limitation "the computerized method of automated hyper-parameterization… of claim 10".  There is insufficient antecedent basis for this limitation in claim 10. For the examination purpose, this limitation is interpreted as “the computerized automated method of hyper-parameterization … of claim 10”. 
The dependent claim Claim 14 is rejected with the same reason. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 2, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee US9152884 Teachable Pattern Scoring Method, 2015 in view of Thornton Auto-Weka Combined Selection and Hyperparameter Optimization of Classification Algorithms, arXiv, 2013.

Regarding Claim 1, Lee discloses: A computerized method of automated hyper-parameterization for image-based deep model learning (Lee, abs. where a computerized teachable pattern scoring method [automated hyper-parameterization] receives a teaching image; col. 7, ln. 44 – 48, where to create pattern score recipe, the parameters learned for pattern scoring model have to be stored into a computer file that can be loaded and applied during the application phase; col. 8, ln. 36 – 40, where pattern classification method such as artificial neural networks [deep learning model]; i.e., the method learns parameters [hyper-parameter] that are to be used by an image based deep model), the method comprising the steps of:
a) inputting initial learning images, initial truth data and a hyper-parameter setup recipe into electronic storage means; b) performing a deep model setup learning by computing means using the initial learning images, the initial truth data and the hyper-parameter setup recipe to generate deep model setup parameters (Lee, fig. 3, col. 7, ln. 34 – 36 & ln. 62 - 67, where during update teaching phase, the validation image [learning image] is used with additional pattern label [truth data], entered by user, with the pattern score recipe [hyper-parameter setup recipe] to generate updated pattern score recipe which contains instructions [deep model setup parameters] for a computer to perform pattern scoring);
Lee does not explicitly disclose: 
c) inputting learning images and truth data into electronic storage means; 
 d) performing a deep model learning by computing means using the learning images. the truth data, the deep model setup parameters and the hyper-parameter setup recipe to generate a deep model
Thornton explicitly discloses: 
c) inputting learning images and truth data into electronic storage means; d) performing a deep model learning by computing means using the learning images. the truth data, the deep model setup parameters and the hyper-parameter setup recipe to generate a deep model (Thornton, sec. 5.1, para. 1 & tbl. 4, where training the selected model/hyperparameters on the entire 70% training data [learning images, truth data]; the trainings are performed in computer environment with data stored in database).
Lee and Thornton both disclose learnable machine learning parameters based on training data and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Lee’s disclosure of learning parameters on the scoring with Thornton’s disclosure of training the models after sets of parameters are determined to achieve the claimed teaching. One of the ordinary skill in the art would have motivated to make this modification in order to determine the best set of hyperparameter for the data and create the trained model for inference (Thornton, sec. 6, para. 2, where to build high-quality classifier for given application scenarios).

Regarding Claim 2, Lee in view of Thornton further disclose:
the hyper-parameter setup recipe sets up hyper-parameters that are selected from a group consisting of (1) pre-processing parameters (Lee, fig. 2 & col. 3, ln. 34 – 37, where pattern score recipe contains the instructions for a computer to perform pattern scoring method; the pattern scoring is a pre-processing step before classifier), (2) model architecture parameters. and (3) learning parameters (Thornton, sec. 3, where combined algorithm selection [architecture parameter] and hyperparameter [learning parameter] optimization).
One of the ordinary skill in the art would have motivated to make this modification in order to determine the best set of hyperparameter for the data and create the trained model for inference (Thornton, sec. 6, para. 2, where to build high-quality classifier for given application scenarios).

Regarding Claim 10, Claim 10 is the corresponding computerized automated method claim of Claim 1. Lee in view of Thornton further disclose: hyper-parameterization for image guided deep model learning (Lee, fig. 1, fig. 2 & fig. 3, where the pattern score recipe [contains hyper-parameters] is generated by teaching and validation images [guided by image]). 
Claim 10 is rejected with the same reason as Claim 1.

Regarding Claim 11, Claim 11 is the corresponding computerized automated method claim of Claim 2. Claim 11 is rejected with the same reason as Claim 2.

Claim 3, 5, 6, 8, 9, 12, 15, 16, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee US9152884 Teachable Pattern Scoring Method, 2015 in view of Thornton Auto-Weka Combined Selection and Hyperparameter Optimization of Classification Algorithms, arXiv, 2013 further in view of Convertino, US20200097847A1 Hyperparameter Tuning Using Visual Analytics in a Data Science Platform, Sep, 2018.
 
Regarding Claim 3, Lee in view of Thornton further disclose: 
the hyper-parameter setup recipe includes an application reference deep model, a deep quantifier generator (Thornton, sec. 4, para. 2, ln. 9 – 13, where for a given dataset, our Auto-Weka implementation automatically only considers the subset of applicable classifier [application reference deep model]; alg. 1, where L (Aג, Dtrain, Dvalid) [deep quantifier generator] is used to quantify the loss; ), and wherein the deep model setup learning comprises the steps of:
a) performing a deep model application by computing means using the initial learning images and the application reference deep model to generate model applied images (Thornton, sec. 5.1, para. 1, ln. 1 – 8 where data are images; alg. 1, where during learning, the training images are applied to model ML [application reference deep model] to produce model output [model applied images]); 
b) performing a deep quantifier calculation by computing means using the initial truth data, the model applied images and the deep quantifier generator to generate initial deep quantifiers (Thornton, alg. 1, where during training, c [initial deep quantifier] is calculated by the loss function L [deep quantifier generator]; eq. 2, the system is to fine the error rate cmin which is the difference of the model output during training [model applied images] and the expected output y [initial truth data] of training sample); 
The reason of combining Thornton and Lee is same as Claim 1. 
Lee in view of Thornton do not explicitly disclose:
salient hyper-parameter predictor
performing a salient hyper-parameter prediction by computing means using the initial deep quantifiers and the salient hyper-parameter predictor to generate the deep model setup parameters including salient hyper-parameter values, fixed hyper-parameter values and the application reference deep model.
Convertino explicitly disclose: 
salient hyper-parameter predictor … performing a salient hyper-parameter prediction by computing means using the initial deep quantifiers and the salient hyper-parameter predictor to generate the deep model setup parameters including salient hyper-parameter values, fixed hyper-parameter values and the application reference deep model (Convertino, para. 0113, where the DS platform maybe configured to generate recommendations for hyperparameter values to assist the user in the tuning process; fig. 25A, the recommended num_epochs is fixed with value 6 [fixed hyper-parameter values] and batch_size is a range of 128 - 256 [salient hyper-parameter values]; fig. 25B, where experiments scheduled with models [application deep model]; i.e., the DS platform include recommendation logics [salient hyper-parameter predictor] to calculate recommendation values).
Lee (in view of Thornton) and Convertino both disclose method to optimize machine learning parameters and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Lee (in view of Thornton)’s disclosure of automatic parameters searching based on data with Convertino’s disclosure of predicting the parameter values to achieve the claimed teaching. One of the ordinary skill in the art would have motivated to make this modification in order to utilize the knowledge of past experiment (Convertino para. 0111).

Regarding Claim 5, Lee in view of Thornton further discloses:
the hyper-parameter setup recipe is generated by the steps of 
a) inputting application-specific learning images and application-specific truth data into electronic storage means (Thornton, sec. 5.1, para. 1, ln. 1 - 8, where learning data are images specific for the learning application stored in database; sec. 2.1, para. 1, where training data D={(x1,y1),…(xn,yn)}; i.e., the data includes x [learning images] and y [truth data]);
b) performing a deep hyper-parameter mapping by computing means using the application-specific learning images and the application-specific truth data to generate a deep hyper-parameter map and an application reference deep model (Thornton, sec. 4, para. 2, where for a given dataset, our Auto-Weka implementation automatically only consider the subset of applicable classifier [application reference deep model]; sec. 2.2, para. 1 – 2, where given n hyperparameters λ1, … λn with domain Λ1, … Λn, the hyperparameter space Λ is a subset of the crossproduct of these domains … more formally, we say that a hyperparameter is conditional on another hyperparameter … conditional hyperparameter can in tern be parents of other conditional hyperparameters giving rise to a tree structured space or in some case a directed acyclic graph [hyper-parameter map]) 
Lee in view of Thornton do not explicitly disclose: 
c) performing a salient hyper-parameter extraction by computing means using the deep hyper-parameter map to generate salient hyper-parameters and fixed hyper-parameter values; 
d) performing a deep quantifier generation by computing means using the application- specific learning images, the application-specific truth data and the salient hyper- parameters to generate a deep quantifier generator and deep quantifier data;
e) performing a salient hyper-parameter prediction learning by computing means using the salient hyper-parameters and the deep quantifier data to generate a salient hyper- parameter predictor.
Convertino explicitly disclose: 
c) performing a salient hyper-parameter extraction by computing means using the deep hyper-parameter map to generate salient hyper-parameters and fixed hyper-parameter values (Convertino, fig. 25A where the recommended num_epochs is fixed to 6 [fixed hyper-parameter values] and batch_size is a range of 128 – 256 [salient hyper-parameters]; para. 0127 where the type of hyperparameter depicted in panel are examples that may apply to a particular ML model type but may not apply to other model type; i.e., the recommended hyper-parameter and values may be based on the constraints of other hyperparameter [hyper-parameter map]); 
d) performing a deep quantifier generation by computing means using the application- specific learning images, the application-specific truth data and the salient hyper- parameters to generate a deep quantifier generator and deep quantifier data (Convertino, para. 0128, where the type of performance metrics maybe due at least in part, to the range of various hyperparameter values applied; i.e., the model loss/accuracy function [deep quantifier generator] can be determined based on the hyperparameter values [salient hyper-parameters] which can be determined by the training data [learning image/truth data]);
e) performing a salient hyper-parameter prediction learning by computing means using the salient hyper-parameters and the deep quantifier data to generate a salient hyper- parameter predictor (Convertino, para. 0110, where the computer system may analyze [hyper-parameter prediction learning] previously run experiments and determine that certain experiments provides less insight … certain experiments let to important insights; i.e., recommendation logics [salient hyper-parameter predictor] learned from the hyper-parameters values [of salient hyper-parameters] and the performance of models/loss [deep quantifier data] of past experiments).
The reason to combine the teaching of Convertino is the same as Claim 3.

Regarding Claim 6, Lee in view of Thornton do not explicitly disclose: the deep model setup parameters generated by the deep model setup learning are further fine-tuned and adjusted manually. 
Convertino explicitly discloses:
the deep model setup parameters generated by the deep model setup learning are further fine-tuned and adjusted manually (Convertino, fig. 16 & para. 0119 – 0120, where user may tune the model before deployment). 
Lee (in view of Thornton) and Convertino both disclose method to optimize machine learning parameters and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Lee (in view of Thornton)’s disclosure of automatic parameters searching based on data with Convertino’s disclosure of user review and manual adjustment of hyper parameter to achieve the claimed teaching. One of the ordinary skill in the art would have motivated to make this modification for include domain knowledge and expertise of users (Convertino para. 0046).

Regarding Claim 8, Lee in view of Thornton and Convertino further disclose: 
 the salient hyper-parameter extraction comprises the steps of a) performing a hyper-parameter sensitivity quantification by computing means using the deep hyper-parameter map to generate sensitivity values; b) performing a hyper-parameter ranking and triage by computing means using the sensitivity values to generate the salient hyper-parameters and the fixed hyper- parameter values (Convertino, fig. 25E & para. 0157, where the system may generate for example a score [sensitive quantification] that indicate a level [sensitive values] of recommendation for a given experiment to the user … a value from 0 – 10 with 0 indicating strongly not recommended and 10 indicating strongly recommended [ranking and triage]; fig. 25E, where each of the 2508 is generated with a set of parameter value ranges for the experiment and a set of fixed parameter values used in the experiment; para. 0127 where the type of hyperparameter depicted in panel are examples that may apply to a particular ML model type but may not apply to other model type; i.e., the recommended hyper-parameter and values may be based on the constraints of other hyperparameter [hyper-parameter map]).
One of the ordinary skilled in the art would be motivated to combine Convertino’s teaching in order to rank the recommended parameter experiment (Convertino para. 0157)

Regarding Claim 9, Lee in view of Thornton and Convertino further disclose:
the deep quantifier generation comprises the steps of: a) performing a salient models generation by computing means using the application- specific learning images, the application-specific truth data and the salient hyper- parameters to generate salient models (Thornton, sec. 4, para. 2, where for a given dataset [application specific learning image/application specific truth data], our Auto-Weka implementation automatically only consider the subset of applicable classifier; Convertino, fig. 27, where system generates models [salient hyper parameter models] based on the hyper-parameter [salient hyper-parameter] range and interval;);
b) performing a salient models application by computing means using the salient models and the application-specific learning images to generate salient model result data (Convertino, fig. 27, where during experiments, models [salient models] takes inputs [application specific learning images] to generate outputs [salient model result data]);
c) performing a deep quantification learning by computing means using the salient model result data and the application-specific truth data to generate the deep quantifier generator and the deep quantifier data (Convertino, para. 0128, where the type of performance metric may be due, at least in part, to the range of various hyperparameter values applied; i.e., the accuracy/error calculation [deep quantifier generator] and values [deep quantifier data] can be determined by the hyperparameter values, hyperparameter values are determined based on the results [salient model result data] of models in experiments).
The reason to combine the teaching of Convertino is the same as Claim 5.
 
Regarding Claim 12, Claim 12 is the corresponding computerized automated method claim of Claim 3. Claim 12 is rejected with the same reason as Claim 3.

	Regarding Claim 15, Claim 15 is a computerized hyper-parameter setup recipe generation method of same limitation as Claim 5 without the limitation of depending Claim 1. Claim 15 is rejected with the same reason as Claim 5. 

Regarding Claim 16, Claim 16 is a computerized hyper-parameter setup recipe generation method of same limitation as Claim 8 without the limitation of depending Claim 1. Claim 16 is rejected with the same reason as Claim 8. 

Regarding Claim 17, Claim 17 is a computerized hyper-parameter setup recipe generation method of same limitation as Claim 9 without the limitation of depending Claim 1. Claim 17 is rejected with the same reason as Claim 9. 

	Regarding Claim 18, Lee in view of Thornton and Convertino further disclose:
the hyper-parameter setup recipe sets up hyper-parameters that are selected from a group consisting of (1) pre-processing parameters (Lee, fig. 2 & col. 3, ln. 34 – 37, where pattern score recipe contains the instructions for a computer to perform pattern scoring method; the pattern scoring is a pre-processing step before classifier), (2) model architecture parameters. and (3) learning parameters (Thornton, sec. 3, where combined algorithm selection [architecture parameter] and hyperparameter [learning parameter] optimization).

Claim 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee US9152884 Teachable Pattern Scoring Method, 2015 in view of Thornton Auto-Weka Combined Selection and Hyperparameter Optimization of Classification Algorithms, arXiv, 2013 further in view of Tengeleng, Performance of Using Cascade Forward Back Propagate, Atmosphere 2014, 5, 454-472.

Regarding Claim 4, Lee in view of Thornton further discloses: 
the deep model learning is a guided deep model learning that comprises the steps of: a) performing a deep model learning iteration by computing means using the learning image, the truth data and the deep model setup parameters to generate intermediate result images and training monitor data (Thornton, alg. 1 & eq. 2 where during supervised learning [guided] iterations, finding the error cmin is based on the difference of expected output y [truth data] and model output [intermediate result image] calculated by model input [learning image] and parameter setup λ ); 
performing a learning readiness check by computing means using … training monitor data (Thornton, sec. 5.1, para. 2, where once the training budget [training monitor data] for a fold is consumed, Auto-Weka sends an interrupt to the learning algorithm to terminate as soon as possible, and the partially trained model is then evaluated on the validation)
Lee in view of Thornton do not explicitly disclose:
b) performing a learning readiness check by computing means using the intermediate result images, … the truth data and a deep quantifier generator contained in the hyper-parameter setup recipe to generate a ready status;
 c) if the ready status is yes, outputting the deep model;
d) if the ready status is no, repeating the steps a) and b)
Tengeleng explicitly discloses: 
b) performing a learning readiness check by computing means using the intermediate result images, … the truth data and a deep quantifier generator contained in the hyper-parameter setup recipe to generate a ready status;  c) if the ready status is yes, outputting the deep model; d) if the ready status is no, repeating the steps a) and b) (Tengeleng, fig. 6, where the stop -criterium step [learning readiness check] is performed based a loss function [deep quantifier generator] using the errors between the truth data and model output [intermediate result] and generate status of Yes and No [ready status]; when yes, the training is done and the model is ready to deploy; when no, repeat the training steps)
Lee (in view of Thornton) and Tengeleng both disclose method to train machine learning model and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Lee (in view of Thornton)’s disclosure of automatic parameters searching based on data with Tengeleng’s  disclosure of the detailed steps of training ML model to achieve the claimed teaching. One of the ordinary skill in the art would have motivated to make this modification in order to improve the model performance (Lee, col. 2, ln. 13 – 37).

Regarding Claim 13, Claim 13 is the corresponding computerized automated method claim of Claim 4. Claim 13 is rejected with the same reason as Claim 4.

Claim 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee US9152884 Teachable Pattern Scoring Method, 2015 in view of Thornton Auto-Weka Combined Selection and Hyperparameter Optimization of Classification Algorithms, arXiv, 2013 further in view of Tengeleng, Performance of Using Cascade Forward Back Propagate, Atmosphere 2014, 5, 454-472 further in view of Golovin US20200167691A1 Optimization of Parameter Values for Machine Learning Models.

Regarding Claim 7, Lee in view of Thornton, Tengeleng further discloses: 
the learning readiness check performed in the guided deep model learning comprises the steps of: a) performing a deep qualifier calculation by computing means using the intermediate result images, the truth data and the deep quantifier generator to generate intermediate deep quantifier data (Thornton, alg. 1 & eq. 2 where during training, loss c [intermediate deep quantifier data] is calculated by loss function L [deep quantifier generator] based on the difference of expected output y [truth data] and model output [intermediate result image] );
Lee in view of Thornton, Tengeleng do not explicitly disclose: 
b) performing a learning readiness prediction by computing means using the intermediate deep quantifier data, the training monitor data and a learning readiness predictor contained in the deep model setup parameters to generate the ready status.
Golovin explicitly disclose:
b) performing a learning readiness prediction by computing means using the intermediate deep quantifier data, the training monitor data and a learning readiness predictor contained in the deep model setup parameters to generate the ready status (Golovin, para. 0183, where provide intermediate metrics [intermediate deep quantifier data] during the evaluation of a trial, these metrics can then be used by the Automated Stopping rules [learning readiness predictor/learning readiness prediction] to determine which Trials should be stopped [ready status] earlier).
Lee (in view of Thornton and Tengeleng) and Golovin both disclose method of hyper parameter optimization for machine learning model and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Lee (in view of Thornton and Tengeleng)’s disclosure of automatic parameters searching based on data with Golovin’s disclosure of training completion prediction to achieve the claimed teaching. One of the ordinary skill in the art would have motivated to make this modification in order to reduce the expenditure of resource (Golovin para. 0091).

Regarding Claim 14, Claim 14 is the corresponding computerized automated method claim of Claim 7. Claim 14 is rejected with the same reason as Claim 7.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIEN MING CHOU whose telephone number is (571)272-9354. The examiner can normally be reached Monday- Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAKI KAKALI can be reached on (571) 272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C./Examiner, Art Unit 2122                                                                                                                                                                                                        
/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122